EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Claim 11: “…determining whether the correction allowable region…when the 
Claim 13: “…an acoustic processing unit configured to localize a virtual sound source at a virtual object;
a determination unit configured to:
obtain a first position of the virtual object relative to a display region of the display….”

EXAMINER'S NOTE
The above change towards claim 11 is to fix an antecedent basis issue. The changes to claim 13 is also for antecedent basis issues as well as continuity of language in the remaining limitations.

DETAILED ACTION
This action is in response to communications filed 6/6/2022:
Claims 1-5 and 7-13 are pending
Claim 6 is cancelled
Claim 13 is added
35 USC 101 rejection is withdrawn

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see remarks, filed 6/6/2022, with respect to claims 1-5 and 7-13 have been fully considered and are persuasive.  The rejection of 3/7/2022 has been withdrawn. 

Response to Amendment
Allowable Subject Matter
Claims 1-5 and 7-13 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claims 1 and 11-12, the prior art or combination thereof fails to disclose and make obvious the invention as a whole. Specifically, Salter fails to explicitly teach the limitations of now-cancelled claim 6: “wherein the display control unit generates an enlarged image of the virtual object, which is centered at the virtual object, and sets a portion of the enlarged image, which is included in the display region, as the display object” which is now incorporated into claims 1 and 11-12. Salter further fails to explicitly teach the limitations of claim 10, which have now been incorporated into claim 13 (along with limitations from original claim 1). 

The respective dependent claims are also allowable as they depend upon an allowable parent claim.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QIN ZHU whose telephone number is (571)270-1304.  The examiner can normally be reached on Mon-Fri: 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on (571)272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/QIN ZHU/Primary Examiner, Art Unit 2651